Title: Orders to Major Peter Schuyler, 10 June 1776
From: Washington, George
To: Schuyler, Peter



Sir,
[New York, 10 June 1776]

Immediately upon Receipt of this Order you are to repair to Long Island and take upon you the Command of three Companies belonging to your Regiment posted towards the East End thereof for the Defence of the Inhabitants, Protection of the Stock &c.—To effect these Ends you are to use every Means in your Power, as it is of great Importance to prevent the Enemy from obtaining Supplies of fresh Provision and other Necessaries—You are also to prevent as far as in your Power lies all Kind of Correspondence & Intercourse between the Inhabitants and the Enemy, seizing upon and carrying before the Committees of Safety for Trial all those who shall be detected in such infamous Practices.
You are to see that your Men are kept close to their Duty, and not suffered under any Pretence to be absent on Furlough, but in Cases of great and real Necessity, and then, that not more than two at a Time from each Company be indulged.
You are to view the Men and inspect their Arms so soon as you arrive at their respective Posts and make exact Returns thereof—Make your Quarters as Centrical as you can, and advise me from Time to Time of all remarkable Occurrences. Given under my Hand at Head Quarters in New York this 10th Day of June 1776.

G: Washington

